Citation Nr: 0805535	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO. 02-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for gastrointestinal 
disability, including peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in April 
2006. Each time, it was remanded for further development. 
Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
gastrointestinal disability, including peptic ulcer disease. 
Thereafter, the case was returned to the Board for further 
appellate action.

In November 2004, during the course of the appeal, the 
veteran had a hearing before a Veterans Law Judge who is no 
longer employed by the Board. In November 2005 and November 
2007, the Board offered the veteran an opportunity for 
another hearing. On each occasion, the Board informed the 
veteran that if he did not respond within 30 days, the Board 
would assume that he did not wish another hearing and would 
proceed accordingly. The veteran did not respond to either of 
those offers, and therefore, the Board will proceed with the 
appeal.

In a statement, dated March 2004 and during the November 2004 
hearing, the veteran and his representative raised 
contentions to the effect that service connection was 
warranted for a psychogenic gastrointestinal reaction. 
Although certified to the Board as being on appeal, that 
claim has not been developed for appellate purposes. 
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below. 38 U.S.C.A. § 7104(a) (West 
1991 and Supp. 2007); 38 C.F.R. § 20.101 (2007). However, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1. In March 1998, the Board denied the veteran's claim of 
entitlement to service connection for gastrointestinal 
disability, including peptic ulcer disease.

2. Evidence associated with the record since the Board's 
March 1998 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it had to be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for gastrointestinal disability, including 
peptic ulcer disease.


CONCLUSIONS OF LAW

1. The Board's March 1998 decision, which denied the 
veteran's claim of entitlement to service connection for 
gastrointestinal disability, including peptic ulcer disease, 
is final. 38 U.S.C.A. § 7104(b) (West 1991 and Supp. 1998); 
38 C.F.R. §§ 20.1100(a) (1997).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
gastrointestinal disability, including peptic ulcer disease. 
38 U.S.C.A. § 5108 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran seeks service connection for gastrointestinal 
disability, including peptic ulcer disease. A review of the 
evidence discloses that this is not the veteran's first such 
claim. 

In March 1998, the Board denied the veteran's claim of 
entitlement to service connection for gastrointestinal 
disability, including peptic ulcer disease. The veteran did 
not request reconsideration of that decision or appeal to the 
United States Court of Appeals for Veterans Claims (Court). 
38 U.S.C.A. § 7103, 7252, 7266 (West 1991 and Supp. 1998); 
38 C.F.R. § 20.1000, 20.1100(b) (1997). Accordingly, that 
decision became final under the law and regulations then in 
effect. 38 U.S.C.A. §§ 7104(b); 38 C.F.R. § 20.1100(a). The 
veteran now requests that VA reopen his claim of entitlement 
to service connection for gastrointestinal disability, 
including peptic ulcer disease.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7104(b). The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002 and Supp. 2007) which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

When the veteran requested that the RO reopen his claim, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration. 
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases. 66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)). However, such changes were only effective for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)). Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

Prior to making a determination as to whether the additional 
evidence is new and material, the Board must ensure that the 
RO has examined the bases for the denial in the prior 
decision and advise the veteran of the evidence necessary to 
substantiate the element(s) required to establish service 
connection that was found insufficient in that denial. Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

As part of that notice, VA must inform the veteran of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must tell the veteran to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, the notice must be provided to the veteran before 
the initial unfavorable decision on the request to reopen the 
claim. Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a claim 
if errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121. 
In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

In June 2005 and May 2006, the AMC notified the veteran 
regarding the information and evidence needed to substantiate 
the underling claim for service connection for 
gastrointestinal disability, including peptic ulcer disease. 
The AMC specified the information and evidence to be 
submitted by him and the information and evidence to be 
obtained by VA. The AMC also requested that he advise VA of 
or submit any further evidence pertaining to his claim. 

In May 2006, the RO also notified the veteran of the criteria 
and method used to assign a degree and effective date of 
disability should service connection be granted for 
gastrointestinal disability.

In July 2006, the AMC examined the bases for the Board's 
March 1998 denial and advised the veteran of the evidence 
necessary to substantiate the element(s) required to 
establish service connection that was found insufficient in 
that denial. 

In response to the foregoing notices, the veteran and his 
representative submitted additional evidence and argument in 
support of the veteran's request to reopen his claim. 

In June 2007, the AMC considered the additional evidence and 
argument submitted by the veteran and his representative; 
however, it confirmed and continued the prior denial of 
service connection for gastrointestinal disability, including 
peptic ulcer disease. The AMC sent the veteran and his 
representative a Supplemental Statement of the Case 
concerning its decision and gave them an opportunity to 
comment. Neither the veteran nor his representative argued 
that they had not been properly notified of the criteria to 
reopen his claim or that they did not understand the criteria 
for service connection for the underlying claim. See 
Mayfield, supra (due process concerns with respect to notice 
requirements must be pled with specificity). They also raised 
no objections to manner in which disability ratings and 
effective dates were assigned. In this regard, the Board 
notes that service connection for the claimed disability is 
being denied. Therefore, no disability rating or effective 
date will be assigned. Thus, any question as to the 
timeliness of the notice concerning the veteran's duty to 
assist the veteran in the development of his claim is 
effectively moot. For these reasons, the Board finds that any 
timing problem constitutes no more than harmless error.

In light of the foregoing, the Board will consider whether 
the veteran has submitted new and material evidence to reopen 
his claim for service connection for gastrointestinal 
disability, including peptic ulcer disease. If the additional 
evidence is not sufficient to reopen a claim, the Board's 
analysis will cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
However, if the evidence received is sufficient to reopen the 
claim, the Board will ensure that VA has met its duty to 
assist the veteran in the development of that claim. The 
Board may then proceed to a de novo review of the merits of 
the claim. See Elkins v. West, 12 Vet. App. 209 (1999).

The Facts and Analysis

During his hearing in November 2004, the veteran testified 
that his gastrointestinal disability, including peptic ulcer 
disease, had first been manifested in service. He stated that 
he had been treated on several occasions for associated 
complaints, including a period of hospitalization in August 
1954. He also stated that following service, his 
gastrointestinal problems had continued. Therefore, he 
maintained that service connection was warranted.

Despite the veteran's testimony, the Board finds that he has 
not submitted new and material evidence with which to reopen 
his claim of service connection for gastrointestinal 
disability. Therefore, the Board will confirm and continue 
its prior denial.

Evidence on file at the time of the Board's decision in March 
1998, consisted of the veteran's service medical records; 
reports reflecting the veteran's hospitalizations from July 
to September 1960 and from July to August 1961 at the VA 
Medical Center (MC) in Atlanta, Georgia; VA records 
reflecting the veteran's treatment from August 1978 to July 
1983; records reflecting the veteran's treatment from 
September 1986 to July 1993 by a private health care 
provider; and the report of a VA examination performed in 
November 1996 with addendum. 

The service medical records show that the veteran entered 
service without any complaints or clinical findings of 
gastrointestinal disability of any kind. However, from April 
1953 through August 1954, he was treated on several occasions 
for complaints of frequent indigestion, manifested by 
abdominal pain, nausea, vomiting, and diarrhea. The various 
diagnoses included gastritis; psychogenic gastrointestinal 
reaction; acute gastroenteritis, cause undetermined; and rule 
out duodenal ulcer. Although X-rays taken during the 
veteran's hospitalization in August 1954 reportedly showed a 
poorly functioning gall bladder, gastrointestinal studies, 
including a barium enema, sigmoidoscopy and upper 
gastrointestinal series were all negative. Chronic, 
identifiable gastrointestinal pathology was not reported, and 
during the veteran's service separation examination in 
January 1955, there were no complaints or clinical findings 
of such pathology.

During his 1960 and 1961 hospitalizations at the Atlanta 
VAMC, the veteran was treated primarily for fractures of his 
left upper extremity and for a deviated septum. In 1961, he 
reported two episodes of tarry stools during the previous 
year and an occasional burning sensation in his stomach. He 
noted that he was taking medication for his gastrointestinal 
complaints and that he had been treated for ulcers in 
service. However, a period of observation and evaluation, 
including a barium swallow, revealed no evidence of 
gastrointestinal disease. 

There were no further recorded complaints or clinical 
findings of gastrointestinal disability until August 1978, 
when the veteran was hospitalized by VA for complaints or 
nausea and passing blood. An upper gastrointestinal series 
was normal; and, following additional workup, the attending 
physician felt that the veteran's primary problem was 
alcoholism and attendant alcoholic gastritis. 

During VA hospitalization in April 1982, an upper 
gastrointestinal service revealed a small, healing ulcer 
crater on the lesser curvature with irritability of the 
duodenal bulb. Although the hospital discharge summary 
indicated that the veteran's peptic ulcer disease dated back 
to 1954, that conclusion was based on history reported by the 
veteran rather than a review of the record. 

Following his discharge from the hospital, the veteran 
continued to report abdominal pain, heart burn, and reflux. 
Although private medical records, such as those dated in 
November 1991 and July 1993, revealed diagnoses of ulcers or 
peptic ulcer disease, there were no objective findings to 
support that diagnosis. Nevertheless, in November 1996, the 
veteran underwent a VA examination to determine the nature 
and etiology of any gastrointestinal disability found to be 
present. 

Following the VA examination, the examiner found that the 
veteran had water brash and peptic distress due to esophageal 
dysmotility. However, after reviewing the record, the 
examiner concluded that there had been no nexus between those 
problems and the veteran's gastrointestinal problems in 
service. In fact, he noted that here had been no recorded 
history of actual peptic ulcer disease in service. 

In its March 1998 decision, the Board denied the claim on the 
basis that absent competent medical evidence of chronic 
identifiable gastrointestinal disability in service or of 
manifestations of such disability during the first year after 
service or of a nexus between the post-service pathology and 
service, the veteran could not meet the criteria for service 
connection. As noted above, that decision became final.

Evidence added to the record since the Board's March 1998 
decision consists of records reflecting the veteran's 
treatment in April 1982 at Spartanburg General Hospital; 
records reflecting the veteran's VA treatment from June 1996 
through December 2006; and the transcript of the veteran's 
November 2004 hearing at the RO before a Veterans Law Judge. 

The additional evidence is new in the sense that it was not 
previously before VA adjudicators. However, it is not 
material as it does not show any more than was known in March 
1998. Rather, it shows no more than continuing treatment for 
complaints of gastrointestinal disability, diagnosed 
primarily as gastroesophageal reflux disease and esophageal 
dysmotility. It does not show that the veteran had chronic, 
identifiable gastrointestinal pathology in service or during 
the year after his discharge from service. Moreover, it does 
not provide competent evidence of continuing gastrointestinal 
symptomatology between 1961 and 1978 or of a nexus between 
the veteran's current gastrointestinal disability and 
service. Even when considered with the evidence previously on 
file, it does not fill the deficits in the evidence that 
existed at the time of the prior decision. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage 
to military service). As such, the additional evidence is 
essentially cumulative or duplicative in nature. 

Absent competent medical evidence of chronic identifiable 
gastrointestinal disability in service or of manifestations 
of such disability during the first year after service or of 
a nexus between the post-service pathology and service, the 
new evidence is not so significant that it has to be 
considered in order to fairly decide the merits of the claim. 
Accordingly, the Board's March 1998 decision, which denied 
service connection for gastrointestinal disability, including 
peptic ulcer disease, is confirmed and continued. 


ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for gastrointestinal disability, including peptic 
ulcer disease, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


